Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to the amendments filed on 11/27/2020 and interviewed with the examiner’s amendments and attorney authorized and confirmed with the applicant on 05/18/2021.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Authorization for this examiner's amendment was given in an interview with Attorney Andrew S. Park on 05/17/2021.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (NOTE: Only amended claims listed):

1. (Currently Amended) An apparatus for testing a simultaneous edit match for a markup language-based document, the apparatus comprising: 
a display device configured to display predetermined information; 
a storage device configured to store N predetermined different edit commands for altering substance of an original markup language-based document; and 
a processor configured to: 
generate N document edit sessions for editing the original document and assign the N document edit sessions only to a module in the processor of a testing 
simultaneously display the N document edit sessions, the displayed N document edit sessions being separated from each other; 
generate N different command sets which include same edit commands with different orders, respectively;
simultaneously apply the N command sets to the N document edit sessions, respectively, to generate N edited documents through the N document edit sessions;
determine validity of the N command sets by comparing tags of the N edited documents and determining whether the tags of the N edited documents are matched to each other, wherein N is the same number in the every instance; and
transmit a result of match determination with regard to tags of the N edited documents to a remote issue tracking system, wherein when the result of the match determination is received, the remote issue tracking system stores the result of the match determination in a management database and transmits the result of the match determination to a developer of the testing apparatus,
wherein the processor performs an operational transformation when simultaneously applying the N command sets to the N document edit sessions, respectively,
wherein the processor performs the operational transformation in each document edit 2Application No. 15/516,677Docket No. PB17-0009-US Reply to Final Office Action dated September 4, 2020 session by applying a current edit command in the corresponding command set to the original document to generate a first edited document, transforming a next edit command based on a position change of at least one text object resulted from the current edit command, and applying the transformed next edit command to the first edited document to generate a second edited document, and 


6. (Currently Amended) A method of testing a simultaneous edit match for a markup language-based document, the method comprising: 
storing, in a storage device of a testing apparatus, N predetermined different edit commands for altering substance of an original markup language-based document; 
generating N document edit sessions for editing the original document and assigning the N document edit sessions only to a module in a processor of the testing apparatus to be processed by the module, wherein N is a natural number greater than or equal to 2; 
simultaneously displaying the N document edit sessions, the displayed N document edit sessions being separated from each other; 
generating N different command sets which include same edit commands with different orders, respectively;
simultaneously applying the N command sets to the N document edit sessions, respectively, to generate N edited documents through the N document edit sessions;
determining validity of the N command sets by comparing tags of the N edited documents and determining whether the tags of the N edited documents are matched to each other, wherein N is the same number in the every instance; and, 
transmitting a result of match determination with regard to tags of the N edited documents to a remote issue tracking system, wherein when the result of the 
wherein the generating N edited documents includes performing an operational transformation when simultaneously applying the N command sets to the N document edit sessions, respectively, 
wherein the operational transformation is performed by applying a current edit command in the corresponding command set to the original document to generate a first edited document, transforming a next edit command based on a position change of at least one text object resulted from the current edit command, and applying the transformed next edit command to the first edited document to generate a second edited document, and 
wherein the transforming of the next edit command and the applying of the transformed next edit command are performed by changing an original application position of the next edit command to a new application position in the first edited document based on the position change of the at least one text object by the current edit command, and applying the next edit command to the new application position in the first edited document.

11. (Currently Amended) A computer readable recording medium in which a program for executing a method of testing a simultaneous edit match for a markup language-based document is recorded, the method comprising: 
storing, in a storage device of a testing apparatus, N predetermined different edit commands for altering substance of an original markup language-based document; 
generating N document edit sessions for editing the original document and assigning the N document edit sessions only to a module in a processor of the testing apparatus to be processed by the module, wherein N is a natural number greater than or equal to 2; 
, the displayed N document edit sessions being separated from each other; 
generating N different command sets which include same edit commands with different orders, respectively;
simultaneously applying the N command sets to the N document edit sessions, respectively, to generate N edited documents through the N document edit sessions;
4Application No. 15/516,677Docket No. PB17-0009-US Reply to Final Office Action dated September 4, 2020determining validity of the N command sets by comparing tags of the N edited documents and determining whether the tags of the N edited documents are matched to each other, wherein N is the same number in the every instance; and, 
transmitting a result of match determination with regard to tags of the N edited documents to a remote issue tracking system, wherein when the result of the match determination is received, the remote issue tracking system stores the result of the match determination in a management database and transmits the result of the match determination to a developer of the testing apparatus, 
wherein the generating N edited documents includes performing an operational transformation when simultaneously applying the N command sets to the N document edit sessions, respectively, 
wherein the operational transformation is performed in each document edit session by applying a current edit command in the corresponding command set to the original document to generate a first edited document, transforming a next edit command based on a position change of at least one text object resulted from the current edit command, and applying the transformed next edit command to the first edited document to generate a second edited document, and 
wherein the transforming of the next edit command and the applying of the transformed next edit command are performed by changing an original application position of the next edit 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 6, 11, and 13-15 are allowed.

Regarding to the independent claims 1, 6, and 11:

The prior art fails to teach or suggest every limitation together. Further, the examiner cannot determine a reasonable motivation, either in the prior art or the existing case law, to combine the known elements to render the claimed invention.

Thus, claims 1, 6, and 11 are allowable.

Claims 13-15 are dependent upon claims 1, 6, and 11, respectively and are thus allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176                                                         

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176